UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 TRAVIS NICHOLS,                                               :
                                            Plaintiff,         :
                                                               :     21 Civ. 3362
                            -against-                          :
                                                               :
 ROMEO POWER INC., et al.,                                     :
                                            Defendants. :
 ------------------------------------------------------------- X
 VICTOR J. TONER,                                              :
                                            Plaintiff,         :     21 Civ. 4058
                                                               :
                            -against-                          :       ORDER
                                                               :
 ROMEO POWER INC., et al.,                                     :
                                            Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on July 15, 2021, a conference was held to discuss the consolidation of the

above-captioned actions and the appointment of a lead plaintiff and lead counsel. For the reasons

stated on the record at the conference, it is hereby

        ORDERED that the motions to consolidate case number 21 Civ. 3362 and case number

21 Civ. 4058 are GRANTED. All filings made after the issuance of this Order in connection with

the consolidated action shall be entered in the docket of the first-filed case, 21 Civ. 3362. This

case shall hereafter be captioned In re Romeo Power Inc. Securities Litigation. It is further

        ORDERED that the motion to appoint Mike Castleberg as lead plaintiff in this action is

GRANTED. The motions to appoint others as lead plaintiff are DENIED. It is further

        ORDERED that the motion to appoint Mr. Castleberg’s chosen counsel, Glancy Prongay

& Murray LLP, as lead counsel is GRANTED. The motions to appoint others are DENIED.

Mr. Castleberg’s counsel shall enter its appearance on the docket once Mr. Castleberg is

substituted as Plaintiff, if necessary. It is further
      ORDERED that Plaintiff shall file a consolidated complaint by September 15, 2021.

      The Clerk of Court is respectfully directed to

         •   amend the caption to be: In re Romeo Power Inc. Securities Litigation,

         •   remove Travis Nichols and his counsel as Plaintiff on the docket,

         •   insert Mike Castleberg as Plaintiff,

         •   close case number 21 Civ 4058 and any open motions in that case and

         •   close the motions in case number 21 Civ. 3362 at Docket Nos. 24, 25, 30, 34, 37,

             40 and 45.


Dated: July 15, 2021
       New York, New York




                                               2
